PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ANX_02_NA_NA_EN.txt. 98
ANNEX 2 a.
I.

THE VICE-CHANCELLOR OF AUSTRIA TO THE MINISTER
FOR FOREIGN AFFAIRS OF THE GERMAN REICH.

{Translated by the Registry]
Vienna, March roth, 1937.
Your Excellency,

As a result of our conversations early this month during
your visit to Vienna, I have the honour to inform. Your
Excellency that the Austrian Government has welcomed the
plan to assimilate the economic and tariff régimes of Austria
and Germany and has unanimously approved the Protocol as
annexed hereto, laying down the principles for the agreement -
to be concluded.

I have, etc.
(Signed) SCHOBER.

Ii.

THE MINISTER FOR FOREIGN AFFAIRS OF THE GERMAN
REICH TO THE VICE-CHANCELLOR OF AUSTRIA.

[Translated by the Registry.]
Berlin, March 1oth, 1931.

Your Excellency,

With reference to our conversations early in March, while I
was in Vienna, I have the honour to inform you that the
Government of the Reich has welcomed the plan for assimil--
ating the tariff and commercial régimes of Austria and Ger-
many and has unanimously approved the Protocol laying down
the principles of the treaty to be concluded, in the text
attached hereto.

‘I have, etc. :
(Signed) CURTIUS.

65
99

TEL.

AUSTRO-GERMAN PROTOCOL
OF MARCH roth, 1931.

[Translation]

In pursuance of the conversation which took place in
Vienna at the beginning of March, 1931, the German Govern-
ment and the Austrian Government have agreed to enter
forthwith into negotiations for a treaty to assimilate the
tariff and economic policies of their respective countries on the
basis and within the limits of the following principles.

LL.

(x) While completely maintaining the independence of the
two States and fully respecting the obligations undertaken by
them towards other States, the treaty is intended to initiate
a reorganization of European economic conditions by regional
agreements.

(2) More especially both Parties will, in the treaty, uncon-
ditionally declare their willingness to enter into negotiations for
a similar arrangement with any other country expressing such
a desire.

II.

(x) Germany and Austria will agree on a tariff law and a
customs tariff which shall be put into force in both customs
areas concurrently with the treaty and for the period of its
validity. .

(2) During the validity of the treaty, amendments to the
tariff law and the customs tariff may only be effected by
agreement between the two Parties.

IT.

(1} As long as the treaty remains in force, the exchange of
goods between the two countries shall not be subject to any
import or export duties.

(2) In the treaty the two Governments will come to an
agreement as to whether internal customs duties will be
necessary, and, if so, for what specified categories of goods and
for what period.

66
PROTOCOL OF MARCH Iogth, 1931 100

IV.

In the treaty the two Governments will reach an agreement
for a provisional arrangement regarding the turnover tax and
the exchange of those goods for which, at the present time,
monopolies or excise duties prevail in either of the two
countries,

V. :

(x) The Customs Administration of each of the two countries
shall be independent of that of the other and shall remain
under the exclusive control of its own Government. Further-
more, each country shall bear the expenses of its own Customs
Administration.

(2) Both Governments, whilst fully respecting the above.
principle, will enact special measures of a technical character
to provide for the uniform execution of the tariff law, the
customs tariff and the other tariff regulations.

VI.

(x) In the German customs area the customs duties shall be
levied by the German Customs authorities and in the Austrian
customs area by the Austrian Customs authorities. .

(2) After deducting the special expenses arising out of the
application of the treaty, the amount of the duties received
shall be apportioned between the two countries according to
a quota.

(3) In the agreements to be reached regarding this point,
care will be taken not to prejudice the liens on customs
revenues existing in either country.

VIT.

(x) No import, export or transit prohibitions shall exist as
between Germany and Austria. Such exceptions as may prove
to be requisite for reasons of public security, public health or
matters of a similar nature shall be specified in the treaty as
precisely as possible.

(2) In place of the Agreement on the Diseases of Animals
concluded between Germany and Austria on July 12th, 1924;
the two Governments will conclude and put into force as soon
as possible, and in any case not later than one year after
the entry into operation of the treaty, a fresh agreement
regulating the traffic in animals and animal products between

67
PROTOCOL OF MARCH IOth, 1931 I0I

Germany and Austria in accordance with the regulations which
govern internal traffic in Germany and Austria, the same
conditions being given.

VIII.

The rights appertaining to. individual and juridical persons
of the one Party in the territory of the other in respect of
domicile, industry, taxation, etc., shall be regulated in the
treaty on the basis of the relevant provisions of the Austro-
German Commercial Treaty now in force. On the same basis
regulations will also be agreed upon concerning railway and
shipping traffic between the two Parties.

IX.

(rt) Each of the two Governments, even after the entry into
operation of the treaty, shall retain in principle the right to
conclude commercial treaties with third States on their own
behalf.

(2) In the relevant negotiations with third States, the Ger-
man and the Austrian Governments will see that the interests
of the other contracting Party are not violated in contraven-
tion of the tenor and purpose of the treaty to be concluded.

(3) So far as it seems opportune and possible with a view
to effecting a simple, speedy and uniform settlement of the
commercial relations with third States, the German Govern-
ment and the Austrian Government will conduct joint negoti-
ations for the conclusion of commercial treaties with third
States. Even in this case, however, Germany and Austria
will each on its own behalf, sign and ratify a separate com-
mercial treaty and will only arrange for a simultaneous
exchange of the ratifications with the third State in question.

XxX.

The two Governments will, at a suitable time, take the
steps necessary to bring into accord with one another and
with the tenor and purpose of the treaty, to be concluded,
the existing commercial treaties concluded by Germany and
Austria with third States so far as they contain tariff rates
fixed by commercial treaties with other countries or so far
as they would. interfere with the execution of the existing
import and export prohibitions and other regulations for the
exchange of goods.

68
PROTOCOL OF MARCH 19th, 1931 102
XI.

(x) To ensure a smooth working of the treaty, an Arbitral
Committee composed of members of the two Parties on the
lines of complete parity shall be provided for. This Com-
mittee will have to deal with the following matters:

(a) settlement by arbitration of differences of opinion
arising between the two Parties as to the interpretation
and application of the treaty;

(0) to bring about a compromise in cases where the treaty
provides for a special agreement between the two Parties
or in which, according to the tenor of the treaty, the
realization of the intentions of the one Party depends upon
the consent of the other, provided that in such cases.
agreement cannot be reached between the two Parties.

(2) A decision of the Arbitral Committee in cases (a) and
(0) referred to above shall have binding effect on both
Parties, a majority of votes being sufficient. The President
of the Committee shall have a casting vote. Complete parity
in choosing the President shall be provided for in the treaty.

(3) Should either of the Governments be of the opinion
that a decision of the Arbitral Committee in any of the
cases mentioned under 1x (6) infringes its vital economic
interests, it shall be entitled to terminate the treaty at any
time on giving six months’ notice. Such notice of termination
may also be given during the first period of three years
mentioned under XII (2).

XII.

(x) The treaty to be concluded shall be ratified and shall
enter into operation at the end of a period to be fixed in
the treaty which extends from the date of the exchange of
ratifications.

(2) The treaty may be denounced at any time upon one
year’s notice, but not so as to terminate it before the end
of the third year after its entry into operation except in
the case mentioned under XI (3).

(3) Notice may only be given in virtue of a law of the
country denouncing the treaty.

69
